DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1, claims 1-12,16-19 (1-3, 5-12 and 17-19) in the reply filed on 8/26/2021 is acknowledged.  The traversal is on the ground(s) that the prior art applied does not teach all the limitations including the amended limitations.  This is not found persuasive because a grounds of rejection set forth below establishes the lack of unity due.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
	Regarding claim 1, the recitations of “each magnetic detector” in lines 10, 12-13, and 14 create confusion. It is unclear if these are the same or different from the previously recited “plurality of magnetic detectors”. Correction with “each of the magnetic detectors” is suggested.
	Regarding claim 1, the recitation of “the magnetic field information” lacks proper antecedent basis.
	Regarding claim 5, the recitation of “a plurality of magnetic elements” renders the claims indefinite. Are these in addition to or further defining the “at least one magnetic element” of claim 1?
	Regarding claim 6, the recitation of “as to develop parallel” creates confusion. It is unclear what this phrasing is meant to imply regarding the magnetic element arrangement. Is this implying the magnetic elements are all arranged parallel or the magnetic field developed from the magnetic elements is parallel?
	Regarding claim 11, the recitations of “the second axis” and “the first axis” lack proper antecedent basis.
	Regarding claim 17, the recitation of “similar connection means” renders the claims indefinite. It is unclear how close in structure a connection means must be to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllorum et al. (US 2015/0068964) in view of Taliaferro (USP 4,784,762).
Regarding claim 1, McAllorum discloses in figures 1-11 a filter for treating a fluid in a piping (title/abstract), in particular a water supply network ([0001-0006]) comprising:
A main body comprising at least one internal chamber (housing 200);
A filtering element for treating the fluid, said filtering element comprising at least one magnetic element housed at least partially in said chamber and adapted to 
A plurality of magnetic detectors associated with said main body for detecting the magnetic field generated by said at least one magnetic element, each magnetic detector comprising at least one magnetic sensor adapted to measure the magnetic field generated by said at least one magnetic element ([0048]).
McAllorum does not expressly provide that the magnetic detectors are positioned at different distances from the at least one magnetic element or the use of a control unit to process the information from the sensors and to provide an indication about the accumulated quantity of impurities.
Taliaferro discloses a magnetic filter (title/abstract, “trap”) including in figures 3-4 a magnetic level measuring device (c3L30-c4/L40) that operates using a magnetometer (hall effect sensor, C3/L30-55) affixed to an exterior of a fluid treatment housing (see figures 1-2) in a relative position to magnetic elements (figure 4), wherein a reading of the magnetometer is taken and an indication on an output means is provided when an output from the magnetometer exceeds or drops below a predetermined threshold (C3/L55-C4/L40). Taliaferro further provides the use of at least one magnetic element (64) and that the sensor assembly includes a series of hall effect devices (70), each having spacing to be a different distance from magnet (64) and arranged to provide representative joint output for monitoring the overall condition as opposed to a single probe (C5/L15-30) via output using control unit (C5/L3-15).

Regarding claim 2, Taliaferro further provides first and/or second signaling devices (C5/L3-15, in particular note LED type signal lamp 69 and audio speaker 72).
Regarding claim 3, Taliaferro further provides transmission/reception (interpreted as transmission or reception means) means associated with the control unit adapted for sending an indication from the control unit to a remote station (C5/L3-15, note conductor line 71 to unshown remote alarm; note all 3 clauses of this claim are in the format of ‘and/or’ and are treated as alternative ‘or’ for application of art).
Regarding claim 5, McAllorum further provides a plurality of magnetic elements make up the filtering element (see figure 7, filtering element 302 with magnets 705, 706).
Regarding claim 6, McAllorum further provides the magnetic elements are parallel to a longitudinal filter axis (see figure 3, vertical axis).
Regarding claim 7, McAllorum further provides the filtering element (302) comprising a magnet cartridge (303), a plug (306) and a sheath to house the cartridge (305, see in figure 4).
Regarding claims 8-9, McAllorum further provides a first mouth, a second mouth, and a third mouth of substantially the same shape (round openings; considered substantially the same) that all comprise ducts (314, 325, 315) and that they have all 
Regarding claim 10, McAllorum illustrates in figure 3 that the 3 mouths all lie in the same plane (see plane of the page) which is parallel to a longitudinal axis of the filter (vertical axis).
Regarding claim 11, McAllorum further provides the mouths (314,325,315) are arranged such that a ratio between a first distance, a second distance lies within a range of 1; wherein the second and first axis are superimposed over the longitudinal (vertical) axis of the filter such that the distance between a straight line through the inlet sections of the mouths is equal thus providing a ratio of one.
Regarding claim 12, McAllorum further illustrates substantially cylindrical main body (figure 3) and that the first/third mouths are on a side surface thereof (314/315) while the second mouth (325) is at an end (see in figure 3).
Regarding claim 17, McAllorum further illustrates the mouths all provide similar connection means (see figure 3; all mouths capable of connecting with plumbing piping and/or valves).
Regarding claim 18, McAllorum further provides the first and third mouths (314/315) are positioned on opposite sides relative to the chamber (see figure 3, one is positioned to the top of the chamber, one is positioned facing to the bottom of the chamber) and have first longitudinal axes coinciding (a vertical axis from top of page to bottom of page passing through 314/315) and the second mouth (325) has a perpendicular axis (horizontal axis through 325) to the axis of mouths (314/315).
In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Downie et al. (US 2020/0324299) discloses a similar technology involving use of magnetite buildup monitoring technology on a magnetic filter (title/abstract) and further includes wireless communication to remote user/systems ([0035]).
Downie et al. (US 2020/0254462) is cumulative to Downie ‘299.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759